Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication is responsive to Amendment, filed 05/10/2022. 
Claims 21-40 are pending in this application. In the Amendment, no claims have been amended. This action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-25, 27-32, and 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantrell (Pub. No. US 2002/0103698), Koningstein (Pub. No. 2005/0096980), and Brewer et al. (“Brewer” Pub. No. US 2009/0177538).
	Per claim 21, Cantrell teaches a method, comprising:
receiving, by a device comprising one or more processors, a content package comprising content having at least three states, a first image, a second image (figs. 2A-2B; 3A and 3B; [0048]; [0053]; [0054]; [0055]; [0078]; [0079]; [0083]-[0085] a first state (i.e sticker state 320); a second state  (i.e. manual state 340); a third state (e.g., activating GoTo URL and/or Order/info button));
displaying, by the device, the content in a first state, (Figs. 2A-2B and 3A-3B; [0048]; [0053]; [0054] a first portion of an advertisement is visible in a first state (i.e ticker state 320);
detecting, by the device, a first interaction that causes the content to transition from the first state to a second state and displaying, by the device, the content in the second state in response the first interaction (Fig. 3A, [0053]; [0054]; a user interaction with promotional content of ticker, (e.g., clicking in the banner ad), a transition occurs to manual state where the user gains additional information about the banner ad);
detecting, by the device, a second interaction with the content in the second state, wherein the device is configured to transition the content to a third state in response to the second interaction (fig. 2A-2B and 3A; [0053]; [0054]; [0079]; [0083]; user interaction such as GoTo  and/or Order/Info button); and
transitioning, by the device, the content to the third state in response to the second interaction, wherein the display of the content in the third state includes the first image of the first input object and the second image of the second input object in a non-visible state, and a content item in a visible state (fig. 2A-2B and 3A; [0053]; [0054]; [0079]; [0083]-[0085]; which show the manual state 340 (i.e. the second state) comprising a third state (e.g., activating GoTo URL and/or Order/info button). The GoTo button allows the user to click through to the advertiser’s site. The Order/Info button calls up a pop-up window that enables user to gain additional information and order the item in the slide display area). 
Cantrell does not specifically teach a first input object comprising a first image, a second input object comprising a second image; wherein the first state displays the first image of the first input object in a selectable state and the second image of the second input object in a non-selectable state; wherein the display of the content in the second state includes the first image of the first input object in the non-selectable state and the second image of the second input object in the selectable state; wherein the display of the content in the third state includes video content
However, Koingstein teaches a first input object comprising a first image, a second input object comprising a second image, wherein the first state displays the first image of the first input object in a selectable state and the second image of the second input object in a non-selectable state, and wherein the display of the content in the second state includes the first image of the first input object in the non-selectable state and the second image of the second input object in the selectable state (figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]; user interactions with  first state (i.e. first format) which includes selectable expansion icon or other control element  and a second state (i.e. second format) which include a close button such as an icon for an outright dismissal, an icon for shrinking back to a compact for or the first format. In addition is it noted only first state or second state is visible at a time).
Brewer teaches teach targeted ad content may comprises many form of information such as text, images, multimedia and/or videos ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Koningstein and Brewer in the invention of Cantrell in order to provide advertisement with simple format and an expanded format in which the user can gain additional information on an advertisement comprises many form of information such as text, images, multimedia and/or videos and to allow more interactive user interface.
Per claim 22, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the second state further comprises displaying, by the device, a transition effect that indicates a change from the first state to the second state (Cantrell, Fig. 3A, [0048]; [0053]; [0054]; a transition effect such as manual mode instead of ticker display mode). 
Per claim 23, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the first state further comprises hiding, by the device, a second portion of the content corresponding to the second state (Cantrell, Figs. 2A-2B and 3A-3B; [0048]; [0053]; [0054]; [0055]; Koningstein, figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]).
Per claim 24, the modified Cantrell teaches the method of claim 21, wherein the content package includes a third image, and wherein transitioning the content to the third state further comprises displaying, by the device, the third image in addition to the video content item (Cantrell, Figs. 2A-2B and 3A-3B; fig. 2A-2B and 3A; fig. 10; [0053]; [0054]; [0078]; [0079]; [0083]-[0085]; Koningstein, figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]; Brewer, [0032]).
Per claim 25, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the first state or displaying the content in the second state further comprises displaying, by the device, first text in a first region of an interface presented on the device; and wherein transitioning the content to the third state further comprises displaying, by the device, second text in a second region of the interface presented on the device (Cantrell, Figs. 2A-2B and 3A-3B; fig. 2A-2B and 3A; fig. 10; [0053]; [0054]; [0078]; [0079]; [0083]-[0085]; Koningstein, figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]; Brewer, [0032]). 
Per claim 27, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the first state occupies the same space within a display of the device as when displaying the content in the second state (Cantrell,. Fig 2B;  [0053]; [0054]).
Claims 28-32 and 34 are rejected under the same rationale as claims 21-25 and 27 respectively.
Claims 35-39 are rejected under the same rationale as claims 21-25 respectively.

Claims 26, 33 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantrell (Pub. No. US 2002/0103698), Koningstein (Pub. No. 2005/0096980), Brewer et al. (“Brewer” Pub. No. US 2009/0177538), and Susher (Pub. No. 2011/0082754)
Per claim 26, the modified Cantrell teaches the method of claim 21, comprising transitioning to a third state as described above, but does not teach determining, by the device, that a predetermined timeout period has elapsed and wherein transitioning the content to the third state is responsive to determining that the predetermined timeout period has elapsed. 
However, Susher teaches determining a predefined timeout period has elapses, and automatically transitioning between states based on whether the user interaction is received within a predefined timeout period ([0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Susher in the invention of the modified Cantrell in order to allow automatically transition between states by tracking of user's interactions with advertisements utilizing a well-known feature of a timeout period.
Claim 33 is rejected under the same rationale as claims 26.
Claim 40 is rejected under the same rationale as claims 26.

Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
	Applicant’s primary argument is that “Cantrell proposes to “cycle[] through a plurality of slides” in ticker state 320 (par. 48) and explains that the “banner ads can be created that are interactive” by “clicking at a point within the ad space.” In this ticker state, there is no reason to provide both an image of a first input object and an image of a second input object, where the former is in a selectable state, while the latter is in a non-selectable state. The Office agrees that Cantrell does not disclose the first and second objects as recited in claim 21 but points to Koningstein, which discloses an expansion icon and a close icon. However, there is no reason to provide the expansion icon in a selectable state and the close icon in a non-selectable state in the ticker state of Cantrell (regardless of how Koningstein uses these icons). None of the references, or even general knowledge in the art, suggest that there should be any image of any input object in a non-selectable state in the ticker mode. Moreover, there is no reason to provide the expansion icon in a non-selectable state and the close icon in a selectable state in
the manual state of Cantrell”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to provide both an image of a first input object and an image of a second input object in a particular states. In other words, an image of a first input object and an image of a second input object are being displayed simultaneously in a particular state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, Cantrell and Koningstein read on the claim language for the following reasons:
During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
In this case, the claims only recite a first input object comprising a first image, a second input object comprising a second image; wherein the first state displays the first image of the first input object in a selectable state and the second image of the second input object in a non-selectable state; wherein the display of the content in the second state includes the first image of the first input object in the non-selectable state and the second image of the second input object in the selectable state.
Accordingly, the combination of Cantrell and Koningstein read of the claim language because Cantrell teaches displaying, by the device, the content in a first state, for example, Figs. 2A-2B and 3A-3B and paras. [0048]; [0053]; [0054], Cantrell teaches a first portion of an advertisement is displayed or active in a first state (i.e ticker state 320). In addition, Cantrell teaches when a user interaction with promotional content of ticker, (e.g., clicking in the banner ad), a transition to manual state occurs where the user gains additional information about the banner ad.
Furthermore, Koningstein teaches in figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]; displaying a first state which includes selectable expansion icon or other control element and displaying a second state which include a close button such as an icon for an outright dismissal, an icon for shrinking back to a compact for or the first format. It is noted that in Koningstein only first state or second state is active (i.e. made selectable) according to the particular state. Therefore, when the first state is being displayed, the expansion icon is made selectable and the close icon is made un-selectable because the close icon is not available in the first state, thus, it is in a none selectable state. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175